           Case 1:18-cv-08698-VSB Document 29 Filed 10/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                                 10/13/2019
MALIBU MEDIA, LLC,                                        :
                                                          :
                                         Plaintiff,       :
                                                          :      18-CV-8698(VSB)
                           -against-                      :
                                                          :           ORDER
AAKARSH MISHRA,                                           :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed the Complaint in this copyright action against “John Doe” on September

23, 2018. (Doc. 1.) On October 3, 2018, Plaintiff filed a motion for leave to serve a third-party

subpoena on the Defendant’s internet service provider (“ISP”) prior to a Rule 26(f) conference,

in order to identify the “John Doe” Defendant. (Doc. 8.) By order dated October 4, 2018, I

granted the motion. (Doc. 14.) Plaintiff then requested and received two extensions of time to

effectuate service of the summons and amended complaint on the defendant, pending a full

response from the internet service provider. (Docs. 15–18.) On March 19, 2019, Plaintiff

amended its complaint to name Aakarsh Mishra as Defendant, (Doc. 19), and requested issuance

of a summons against him, (Doc. 20). The summons was issued on March 20, 2019, (Doc. 22),

and Plaintiff subsequently requested and received two more extensions of time to serve the

Defendant. (Docs. 21–25.) On May 25, 2019, Plaintiff filed a motion to approve service on

Defendant by alternate means on the basis that Defendant was avoiding service. (Docs. 26–27.)

On May 28, 2019, I granted the motion and directed Plaintiff to serve Defendant within twenty-

one days. (Doc. 28.)
          Case 1:18-cv-08698-VSB Document 29 Filed 10/13/19 Page 2 of 2



       However, since to date, Plaintiff has not filed an affidavit of service, or any other papers

indicating an intent to prosecute this action. Accordingly, it is hereby:

       ORDERED that on or before October 28, 2019, Plaintiff shall file an affidavit of service,

or shall submit a letter explaining why this action should not be dismissed for failure to

prosecute. Plaintiff is advised that failure to respond to this Order may result in dismissal of the

Complaint.

SO ORDERED.

Dated: October 13, 2019
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
